Title: From George Washington to Claude Gabriel, marquis de Choisy, 19 October 1781
From: Washington, George
To: Choisy, Claude Gabriel, marquis de


                  Sir,
                     
                     Camp before York 19th Oct. 1781
                  
                  Late this Evening I was honored with your favr of this date—without delay, & in much haste I inclose you a copy of such articles of the Capitulation as are immediately & essentially necessary for your Government. With much esteem and Respect I am Sir Yr Most Obt Ser.
                  
                     G.W.
                  
               